DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of US application 15/910,421 filed 3/2/18 have been examined. Examiner filed a non-final rejection
Applicant filed amendments on 3/9/21. Claims 1-20 were amended. Claims 1-20 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections: Applicant’s amendments to claims 4 and 13 have resolved the minor informalities originally objected to in the non-final rejection. The claim objections from the non-final rejection are therefore withdrawn.
Regarding claim rejections under 35 USC 101: Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that the claimed invention, as amended, solves practical problems such as "[h]azards during passenger pick-up..., passengers jaywalking, entering the vehicle on the traffic side as opposed to the curbside, walking across busy intersections, and the like” by, “based on the position of each requesting user within the vehicle, transmit[ting] route data to the transport provider computing device to cause a map 
However, this argument is not persuasive, since even with these amendments, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of receiving transport request from users and matching them with vehicles such that an open seat of the vehicle is adjacent to a passenger being picked up. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Amended claim 1 recites:
A computing system comprising: 
a network communication interface; 
one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, cause the computing system to: 
manage an on-demand carpool service by receiving, via the network communication interface, transport requests from user computing devices of requesting users and matching the requesting users with transport providers operating throughout a transport service region; match one or more of the requesting users to a vehicle; 
receive, via the network communication interface, sensor data obtained from each of (i) one or more sensors of the user computing devices of each requesting user of the one or more requesting users  matched to the vehicle, and (ii) one or more sensors of a transport provider computing device associated with the vehicle; 
based on the sensor data, determine a position of each requesting user within the vehicle; 
match a next requesting user to the vehicle; and 
based on the position of each requesting user within the vehicle, transmit route data to the transport provider computing device to cause a map interface of the transport provider computing device to update a current route in order to facilitate a rendezvous with the next requesting user at an upcoming pick-up location such that an open seat within the vehicle is adjacent to the next requesting user when the vehicle arrives at the upcoming pick-up location.
The claims recite a computing system, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of receiving transport requests from users, matching the users with a vehicle, receiving sensor data which indicates a relative position of each user within the vehicle, and transmitting route data to the vehicle to rendezvous with a next user at an upcoming pick up location such that an open seat in the 
Other than reciting the use of “one or more processors”, “user computing devices”, and “a transport provider computing device” nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Furthermore, the “one or more processors” described in paragraph [0018] of the Applicant’s specification are merely general purpose computers. The “example user or transport provider device” described in paragraph [0004] and depicted in Fig. 2 of the Applicant’s specification is also merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 

Claim 1 therefore does not overcome the rejection under 35 USC 101.
For similar reasons to claim 1, as will be further discussed in the section of this office action entitled “Claim Rejections – 35 USC 101”, the other two independent claims, 10 and 19, also do not overcome the 101 rejections. Furthermore, as will be discussed in more detail in that section, dependent claims 2-6, 8-9, 11-15, 17-18, and 20 do not contain additional limitations which would overcome the 101 rejections.
Examiner’s note: Examiner would like to note that claims 7 and 16, which are dependents of claims 1 and 10, respectively, are not rejected under 35 USC 101 since these claims recite “[operating] control mechanisms of the AV in order to rendezvous with the next requesting user”. This does integrate the judicial exception into a practical application—there is 

Regarding claim rejections under 35 USC 102 and 103: Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that “Buttolo does not describe causing ‘a map interface of [a] transport provider computing device to update a current route in order to facilitate a rendezvous with the next requesting user at an upcoming pick-up location such that an open seat within the vehicle is adjacent to the next requesting user when the vehicle arrives at the upcoming pick-up location,’”.
However, this argument is not persuasive since Buttolo does disclose a computing system configured to cause a map interface of the transport provider computing device to update a current route in order to facilitate a rendezvous with the next requesting user at an upcoming pick-up location (See at least Figs. 3A-3B in Buttolo: Buttolo discloses that vehicle 320 may align reserved seating location 322 with awaiting passenger 310 based on detecting the location of passenger via coordinates provided by a passenger mobile device communicated directly to vehicle 320 or via a remote server [See at least Buttolo, 0055]. Under examiner’s broadest reasonable interpretation, receiving location coordinates at the vehicle to refine a pick-up location where the vehicle will arrive may be regarded as updating a route of a map interface of the vehicle) such that an open seat within the vehicle is adjacent to the next requesting user when the vehicle arrives at the upcoming pick-up location (See at least Fig. 4 in Buttolo: Buttolo discloses that at step 434 one or more in -vehicle modules may attempt to communicate with a passenger personal nomadic device to detect passenger position relative to the vehicle and align an open seating location with the passenger as the vehicle approaches and stops at the pick-up location [See at least Buttolo, 0060]).
Claim 1 and its dependents are therefore not allowable over the prior art of record.
For similar reasons to claim 1, independent claims 10 and 19 and their dependents are also not allowable over the prior art of record.

Claim Objections
Claims 10 and 19 are objected to because of the following informalities:
In claim 10, “(ii) one or more sensors of a transport providers computing device associated with the vehicle” should be “(ii) one or more sensors of a transport provider computing device associated with the vehicle”
In claim 19, “based on the sensor data, determining a position of requesting user within the vehicle” should be “based on the sensor data, determining a position of each requesting user within the vehicle”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of receiving transport request from users and matching them with vehicles such that an open seat of the vehicle is adjacent to a passenger being picked up. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A computing system comprising: 
a network communication interface; 
one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, cause the computing system to: 
manage an on-demand carpool service by receiving, via the network communication interface, transport requests from user computing devices of requesting users and matching the requesting users with transport providers operating throughout a transport service region; match one or more of the requesting users to a vehicle; 
receive, via the network communication interface, sensor data obtained from each of (i) one or more sensors of the user computing devices of each requesting user of the one or more requesting users  matched to the vehicle, and (ii) one or more sensors of a transport provider computing device associated with the vehicle; 
based on the sensor data, determine a position of each requesting user within the vehicle; 
match a next requesting user to the vehicle; and 
based on the position of each requesting user within the vehicle, transmit route data to the transport provider computing device to cause a map interface of the transport provider computing device to update a current route in order to facilitate a rendezvous with the next requesting user at an upcoming pick-up location such that an open seat within the vehicle is adjacent to the next requesting user when the vehicle arrives at the upcoming pick-up location.
The claims recite a computing system, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of receiving transport requests from users, matching the users with a vehicle, receiving sensor data which indicates a relative position of each user within the vehicle, and transmitting route data to the vehicle to rendezvous with a next user at an upcoming pick up location such that an open seat in the vehicle is adjacent to the next user. The communication and processing of this information is an abstract idea that can be performed by a human mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “one or more processors”, “user computing devices”, and “a transport provider computing device” nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Furthermore, the “one or more processors” described in paragraph [0018] of the Applicant’s specification are merely general purpose computers. The “example user or transport provider device” described in paragraph [0004] and depicted in Fig. 2 of the Applicant’s specification is also merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial 
Claim 1 therefore does not overcome the rejection under 35 USC 101.
For similar reasons to claim 1, as will be further discussed in the section of this office action entitled “Claim Rejections – 35 USC 101”, the other two independent claims, 10 and 19, also do not overcome the 101 rejections. Furthermore, as will be discussed in more detail in that section, dependent claims 2-6, 8-9, 11-15, 17-18, and 20 do not contain additional limitations which would overcome the 101 rejections.

Regarding claims 2-4, applicant recites “inertial measurement unit (IMU) data”, “BLUETOOTH localization data”, and “positioning system data” in claims 2, 3, and 4, respectively. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 5, applicant recites “a designated service application executing on the transport provider computing device to display turn-by-turn directions”. However, mere displaying of the judicial exception is insignificant extra-solution activity. Therefore, claim 5 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 6, applicant recites wherein the vehicle is “an autonomous vehicle (AV)” and the transport provider device comprises “an on-board computing system of the AV”. However, merely clarifying the type of vehicle and that the computing system is on-board the vehicle is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 8, applicant recites wherein the computing system is further configured to “transmit seat assignment data” to a user computing device. However, mere output of the judicial exception is insignificant extra-solution activity. Therefore, claim 8 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 9, applicant recites wherein the computer system is further configured to transmit “one or more notifications to one or more of the requesting users” containing information relating to “an updated assigned seat”. However, mere output of the judicial exception is insignificant extra-solution activity. Therefore, claim 9 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 10, applicant recites a computer-readable medium storing instructions which perform instructions identical to the instructions performed by the computing system of 

Regarding claims 11-13, applicant recites “inertial measurement unit (IMU) data”, “BLUETOOTH localization data”, and “positioning system data” in claims 11, 12, and 13, respectively. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 14, applicant recites “a designated service application executing on the transport provider computing device to display turn-by-turn directions”. However, mere displaying of the judicial exception is insignificant extra-solution activity. Therefore, claim 14 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 15, applicant recites wherein the vehicle is “an autonomous vehicle (AV)” and the transport provider device comprises “an on-board computing system of the AV”. However, merely clarifying the type of vehicle and that the computing system is on-board the vehicle is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 17, applicant recites wherein the instructions stored by the non-transitory computer-readable medium are further configured to “transmit seat assignment data” to a user computing device. However, mere output of the judicial exception is insignificant extra-solution activity. Therefore, claim 17 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 18, applicant recites wherein the instructions stored by the non-transitory computer-readable medium are further configured to transmit “one or more notifications to one or more of the requesting users” containing information relating to “an updated assigned seat”. However, mere output of the judicial exception is insignificant extra-solution activity. Therefore, claim 18 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 19, applicant recites a computer-implemented method performing functionalities identical to those of the computing system of claim 1. The integration of a computer-implemented method in claim 19 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 20, applicant recites “inertial measurement unit (IMU) data”. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Examiner’s note: Examiner would like to note that claims 7 and 16, which are dependents of claims 1 and 10, respectively, are not rejected under 35 USC 101 since these claims recite “[operating] control mechanisms of the AV in order to rendezvous with the next requesting user”. This does integrate the judicial exception into a practical application—there is no way for a human to mentally operate the control systems of a vehicle—and therefore amounts to significantly more than the judicial exception. If applicant wishes to overcome the rejections under 35 USC 101, one way to do so would be to integrate limitations similar to these into the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-8, 10, 12-13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buttolo et al. (US 20180039917 A1), hereinafter referred to as Buttolo.
Regarding claim 1, Buttolo discloses A computing system (See at least Fig. 1 in Buttolo: Buttolo discloses a computing system for a vehicle for detecting passengers for ride-sharing [See at least Buttolo, 0020-0021]) comprising: 
a network communication interface (See at least Fig. 1 in Buttolo: Buttolo discloses that data in the system may be communicated over a network interface, including connections 164, 174, and others [See at least Buttolo, 0026-0027]); 
one or more processors (See at least Fig. 1 in Buttolo: Buttolo discloses that a processor 106 controls at least some portion of the operation of the vehicle-based computing system and is connected to a number of different inputs and outputs to facilitate user interaction with the processor and related devices [See at least Buttolo, 0021-0022]); and 
a memory storing instructions that, when executed by the one or more processors (Buttolo discloses that the processor is connected to various types of non-transitory or tangible computer program products or storage media implementing both temporary or non-persistent storage 108 and persistent storage 110 [See at least Buttolo, 0021]), cause the computing system to: 
manage an on-demand carpool service by receiving, via the network communication interface, transport requests from user computing devices of requesting users and matching the requesting users with transport providers operating throughout a transport service region (See at least Fig. 4 in Buttolo: Buttolo discloses that at step 410, a prospective passenger may request and be paired with a vehicle [See at least Buttolo, 0058]); 
match one or more of the requesting users to a vehicle (Buttolo discloses that the user may be matched to a vehicle [See at least Buttolo, 0058]); 
receive, via the network communication interface, sensor data obtained from each of (i) one or more sensors of the user computing devices of each requesting user of the one or more requesting users matched to the vehicle (See at least Fig. 2A in Buttolo: Buttolo discloses that the vehicle system 200 gathers various types of data regarding the location of each mobile device 204 carried by a passenger [See at least Buttolo, 0047]), and (ii) one or more sensors of a transport provider computing device associated with the vehicle (Buttolo discloses that in-vehicle components 206 may receive data from mobile devices 204 indicating which zone 208 each mobile device 204 is located in [See at least Buttolo, 0049-0050]. The in-vehicle components 206 may therefore be regarded as sensors of a transport provider computing device associated with the vehicle);
based on the sensor data, determine a position of each requesting user within the vehicle (See at least Fig. 2A in Buttolo: Buttolo discloses that the system 200 may use one or more device location-tracking techniques to identify the zone 208 in which the personal device 204 is located [See at least Buttolo, 0047]);
match a next requesting user to the vehicle (See at least Fig. 4 in Buttolo: Buttolo discloses that at step 410, a prospective passenger may request and be paired with a vehicle [See at least Buttolo, 0058]); and
based on the position of each requesting user within the vehicle (Buttolo discloses that the triangulation using passengers’ personal devices may be used to inform the vehicle as to when seats are available [See at least Buttolo, 0019]. Also see at least Fig. 4 in Buttolo: Buttolo further discloses that at step 412 the user may select a vehicle based on which seats are available in each vehicle [See at least Buttolo, 0058]), transmit route data to the transport provider computing device to cause a map interface of the transport provider computing device to update a current route in order to facilitate a rendezvous with the next requesting user at an upcoming pick-up location (See at least Figs. 3A-3B in Buttolo: Buttolo discloses that vehicle 320 may align reserved seating location 322 with awaiting passenger 310 based on detecting the location of passenger via coordinates provided by a passenger mobile device communicated directly to vehicle 320 or via a remote server [See at least Buttolo, 0055]. Under examiner’s broadest reasonable interpretation, receiving location coordinates at the vehicle to refine a pick-up location where the vehicle will arrive may be regarded as updating a route of a map interface of the vehicle) such that an open seat within the vehicle is adjacent to the next requesting user when the vehicle arrives at the upcoming pick-up location (See at least Fig. 4 in Buttolo: Buttolo discloses that at step 434 one or more in -vehicle modules may attempt to communicate with a passenger personal nomadic device to detect passenger position relative to the vehicle and align an open seating location with the passenger as the vehicle approaches and stops at the pick-up location [See at least Buttolo, 0060]).

Regarding claim 3, Buttolo discloses The computing system of claim 1, wherein the sensor data comprise BLUETOOTH localization data, and wherein the executed instructions cause the computing system to track the position of each requesting user within the vehicle based at least in part on the BLUETOOTH localization data from each user computing device (See at least Fig. 2B in Buttolo: Buttolo discloses that wireless transceiver 210 may include a wireless device, such as a BLUETOOTH Low Energy transceiver configured to enable low energy BLUETOOTH signal intensity as a locator, to determine the proximity of the personal devices 204 [See at least Buttolo, 0041]).

Regarding claim 4, Buttolo discloses The computing system of claim 1, wherein the sensor data comprise positioning system data, and wherein the executed instructions cause the computing system to track the position of each requesting user within the vehicle based at least in part on the positioning system data from each user computing device (See at least Fig. 2A in Buttolo: Buttolo discloses that the system 200 may use one or more device location-tracking techniques to identify the zone 208 in which the personal device 204 is located [See at least Buttolo, 0047]).

Regarding claim 6, Buttolo discloses The computing system of claim 1, wherein the vehicle comprises an autonomous vehicle (AV) (Buttolo discloses that the vehicle may be autonomous [See at least Buttolo, 0055]), and wherein the transport provider computing device of the vehicle comprises an on-board computing system of the AV (Buttolo discloses that the vehicle may be properly aligned with the passenger using information communicated to the vehicle 320’s in-vehicle components, and that for autonomous vehicles this occurs automatically [See at least Buttolo, 0055]).

Regarding claim 7, Buttolo discloses The computing system of claim 6, wherein the route data cause the on-board computing system of the AV to autonomously operate control mechanisms of the AV in order to rendezvous with the next requesting user at the upcoming pick-up location such that the open seat within the vehicle is adjacent to the next requesting user (Buttolo discloses that the vehicle may be properly aligned with the passenger using information communicated to the vehicle 320’s in-vehicle components, and that for autonomous vehicles this occurs automatically [See at least Buttolo, 0055]).

Regarding claim 8, Buttolo discloses The computing system of claim 1, wherein the executed instructions further cause the computing system to: 
transmit seat assignment data to the user computing device of the next requesting user, the seat assignment data causing the user computing device of the next requesting user to indicate the open seat within the vehicle (See at least Fig. 4 in Buttolo: Buttolo discloses that at steps 414 and 416, one or more seating options may be displayed to the user for the user to select which seat they would like to reserve [See at least Buttolo, 0058]).

Regarding claim 10, Buttolo discloses A non-transitory computer readable medium storing instructions that, when executed by one or more processors (Buttolo discloses that a processor of a ride-sharing system is connected to various types of non-transitory or tangible computer program products or storage media implementing both temporary or non-persistent storage 108 and persistent storage 110 [See at least Buttolo, 0021]), cause the one or more processors to: 
manage an on-demand carpool service by receiving, via a network communication interface (See at least Fig. 1 in Buttolo: Buttolo discloses that data in the system may be communicated over a network interface, including connections 164, 174, and others [See at least Buttolo, 0026-0027]), transport requests from user computing devices of requesting users and matching the requesting users with transport providers operating throughout a transport service region (See at least Fig. 4 in Buttolo: Buttolo discloses that at step 410, a prospective passenger may request and be paired with a vehicle [See at least Buttolo, 0058]); 
match one or more of the requesting users to a vehicle (Buttolo discloses that the user may be matched to a vehicle [See at least Buttolo, 0058]); 
receive, via the network communication interface, sensor data obtained from each of (i) one or more sensors of the user computing devices of each requesting user of the one or more requesting users matched to the vehicle (See at least Fig. 2A in Buttolo: Buttolo discloses that the vehicle system 200 gathers various types of location and data regarding the location of each mobile device 204 carried by a passenger [See at least Buttolo, 0047]), and (ii) one or more sensors of a transport providers computing device associated with the vehicle (Buttolo discloses that in-vehicle components 206 may receive data from mobile devices 204 indicating which zone 208 each mobile device 204 is located in [See at least Buttolo, 0049-0050]. The in-vehicle components 206 may therefore be regarded as sensors of a transport provider computing device associated with the vehicle); 
based on the sensor data, determine a position of each requesting user within the vehicle (See at least Fig. 2A in Buttolo: Buttolo discloses that the system 200 may use one or more device location-tracking techniques to identify the zone 208 in which the personal device 204 is located [See at least Buttolo, 0047]); 
match a next requesting user to the vehicle (See at least Fig. 4 in Buttolo: Buttolo discloses that at step 410, a prospective passenger may request and be paired with a vehicle [See at least Buttolo, 0058]); and
based on the position of each requesting user within the vehicle (Buttolo discloses that the triangulation using passengers’ personal devices may be used to inform the vehicle as to when seats are available [See at least Buttolo, 0019]. Also see at least Fig. 4 in Buttolo: Buttolo further discloses that at step 412 the user may select a vehicle based on which seats are available in each vehicle [See at least Buttolo, 0058]), transmit route data to the transport provider computing device of the vehicle cause a map interface of the transport provider computing device to update a current route in order to facilitate a rendezvous with the next requesting user at an upcoming pick-up location (See at least Figs. 3A-3B in Buttolo: Buttolo discloses that vehicle 320 may align reserved seating location 322 with awaiting passenger 310 based on detecting the location of passenger via coordinates provided by a passenger mobile device communicated directly to vehicle 320 or via a remote server [See at least Buttolo, 0055]. Under examiner’s broadest reasonable interpretation, receiving location coordinates at the vehicle to refine a pick-up location where the vehicle will arrive may be regarded as updating a route of a map interface of the vehicle) such that an open seat within the vehicle is adjacent to the next requesting user when the vehicle arrives at the upcoming pick-up location (See at least Fig. 4 in Buttolo: Buttolo discloses that at step 434 one or more in -vehicle modules may attempt to communicate with a passenger personal nomadic device to detect passenger position relative to the vehicle and align an open seating location with the passenger as the vehicle approaches and stops at the pick-up location [See at least Buttolo, 0060]).

Regarding claim 12, Buttolo discloses The non-transitory computer readable medium of claim 10, wherein the sensor data comprise BLUETOOTH localization data, and wherein the executed instructions cause the computing system to track the position of each requesting user within the vehicle based at least in part on the BLUETOOTH localization data from each user computing device (See at least Fig. 2B in Buttolo: Buttolo discloses that wireless transceiver 210 may include a wireless device, such as a BLUETOOTH Low Energy transceiver configured to enable low energy BLUETOOTH signal intensity as a locator, to determine the proximity of the personal devices 204 [See at least Buttolo, 0041]).

Regarding claim 13, Buttolo discloses The non-transitory computer readable medium of claim 10, wherein the sensor data comprise positioning system data, and wherein the executed instructions cause the computing system to track the position of each requesting user within the vehicle based at least in part on the positioning system data from each user computing device (See at least Fig. 2A in Buttolo: Buttolo discloses that the system 200 may use one or more device location-tracking techniques to identify the zone 208 in which the personal device 204 is located [See at least Buttolo, 0047]).

Regarding claim 15, Buttolo discloses The non-transitory computer readable medium of claim 10, wherein the vehicle comprises an autonomous vehicle (AV) (Buttolo discloses that the vehicle may be autonomous [See at least Buttolo, 0055]), and wherein the transport provider computing device of the vehicle comprises an on-board computing system of the AV (Buttolo discloses that the vehicle may be properly aligned with the passenger using information communicated to the vehicle 320’s in-vehicle components, and that for autonomous vehicles this occurs automatically [See at least Buttolo, 0055]).

Regarding claim 16, Buttolo discloses The non-transitory computer readable medium of claim 15, wherein the route data cause the on-board computing system of the AV to autonomously operate control mechanisms of the AV in order to rendezvous with the next requesting user at the upcoming pick-up location such that the open seat within the vehicle is adjacent to the next requesting user (Buttolo discloses that the vehicle may be properly aligned with the passenger using information communicated to the vehicle 320’s in-vehicle components, and that for autonomous vehicles this occurs automatically [See at least Buttolo, 0055]).

Regarding claim 17, Buttolo discloses The non-transitory computer readable medium of claim 10, wherein the executed instructions further cause the one or more processors to: 
transmit seat assignment data to the user computing device of the next requesting user, the seat assignment data causing the user computing device of the next requesting user to indicate the open seat within the vehicle (See at least Fig. 4 in Buttolo: Buttolo discloses that at steps 414 and 416, one or more seating options may be displayed to the user for the user to select which seat they would like to reserve [See at least Buttolo, 0058]).

Regarding claim 19, Buttolo discloses A computer-implemented method of coordinating an on-demand carpool transport service (See at least Fig. 1 in Buttolo: Buttolo discloses a computing system for a vehicle for detecting passengers for ride-sharing [See at least Buttolo, 0020-0021]), the method being performed by one or more processors (Buttolo discloses that a processor of a ride-sharing system is connected to various types of non-transitory or tangible computer program products or storage media implementing both temporary or non-persistent storage 108 and persistent storage 110 [See at least Buttolo, 0021]) and comprising: 
managing an on-demand carpool service by receiving, via a network communication interface (See at least Fig. 1 in Buttolo: Buttolo discloses that data in the system may be communicated over a network interface, including connections 164, 174, and others [See at least Buttolo, 0026-0027]), transport requests from user computing devices of requesting users and matching the requesting users with transport providers operating throughout a transport service region (See at least Fig. 4 in Buttolo: Buttolo discloses that at step 410, a prospective passenger may request and be paired with a vehicle [See at least Buttolo, 0058]); 
matching one or more of the requesting users to a vehicle (Buttolo discloses that the user may be matched to a vehicle [See at least Buttolo, 0058]); 
receiving, via the network communication interface, sensor data obtained from each of (i) one or more sensors of the user computing devices of each of the one or more requesting users matched to the vehicle (See at least Fig. 2A in Buttolo: Buttolo discloses that the vehicle system 200 gathers various types of location and data regarding the location of each mobile device 204 carried by a passenger [See at least Buttolo, 0047]), and (ii) one or more sensors of a transport provider computing device associated with the vehicle (Buttolo discloses that in-vehicle components 206 may receive data from mobile devices 204 indicating which zone 208 each mobile device 204 is located in [See at least Buttolo, 0049-0050]. The in-vehicle components 206 may therefore be regarded as sensors of a transport provider computing device associated with the vehicle); 
based on the sensor data, determining a position of [each] requesting user within the vehicle (See at least Fig. 2A in Buttolo: Buttolo discloses that the system 200 may use one or more device location-tracking techniques to identify the zone 208 in which the personal device 204 is located [See at least Buttolo, 0047]); 
matching a next requesting user to the vehicle (See at least Fig. 4 in Buttolo: Buttolo discloses that at step 410, a prospective passenger may request and be paired with a vehicle [See at least Buttolo, 0058]); and
based on the relative position of each requesting user within the vehicle (Buttolo discloses that the triangulation using passengers’ personal devices may be used to inform the vehicle as to when seats are available [See at least Buttolo, 0019]. Also see at least Fig. 4 in Buttolo: Buttolo further discloses that at step 412 the user may select a vehicle based on which seats are available in each vehicle [See at least Buttolo, 0058]), transmitting route data to the transport provider computing device of the vehicle to cause a map interface of the transport provider computing device to update a current route in order to facilitate a rendezvous with the next requesting user at an upcoming pick-up location (See at least Figs. 3A-3B in Buttolo: Buttolo discloses that vehicle 320 may align reserved seating location 322 with awaiting passenger 310 based on detecting the location of passenger via coordinates provided by a passenger mobile device communicated directly to vehicle 320 or via a remote server [See at least Buttolo, 0055]. Under examiner’s broadest reasonable interpretation, receiving location coordinates at the vehicle to refine a pick-up location where the vehicle will arrive may be regarded as updating a route of a map interface of the vehicle) such that an open seat within the vehicle is adjacent to the next requesting user when the vehicle arrives at the upcoming pick-up location (See at least Fig. 4 in Buttolo: Buttolo discloses that at step 434 one or more in -vehicle modules may attempt to communicate with a passenger personal nomadic device to detect passenger position relative to the vehicle and align an open seating location with the passenger as the vehicle approaches and stops at the pick-up location [See at least Buttolo, 0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buttolo et al. (US 20180039917 A1) in view of Cohen et al. (US 10555133 B1), hereinafter referred to as Buttolo and Cohen, respectively.
Regarding claim 2, Buttolo discloses The computing system of claim 1.
However, Buttolo does not explicitly disclose the system wherein the sensor data comprise inertial measurement unit (IMU) data, and wherein the executed instructions cause the computing system to track the position of each requesting user within the vehicle based at least in part on the IMU data from each user computing device.
However, Cohen does teach a system for monitoring positions of occupants of a vehicle wherein the sensor data comprise inertial measurement unit (IMU) data, and wherein the executed instructions cause the computing system to track the position of each requesting user within the vehicle based at least in part on the IMU data from each user computing device (See at least Fig. 1 in Cohen: Cohen teaches that mobile devices 130 in a vehicle may be equipped with their own IMUs 136, and that the vehicle's onboard computer 120 may obtain data from the device IMUs 136 to locate the devices 130 [Cohen, Col 13, lines 10-22]). Both Buttolo and Cohen teach methods for monitoring the locations of passenger devices in vehicles. However, only Cohen explicitly teaches where the sensor used to detect the location of each mobile device may be an IMU of the mobile device.
It would have been obvious to anyone of ordinary skill in the art prior the effective filing date of the claimed invention to modify the vehicle system of Buttolo to also monitor mobile device IMUs to determine the positions of users in a vehicle, as in Cohen. Anyone of ordinary skill in the art will appreciate that IMUs are a common sensor in mobile devices utilized to ascertain position and location of the devices.

	Regarding claim 11, Buttolo discloses The non-transitory computer readable medium of claim 10.
However, Buttolo does not explicitly disclose the non-transitory computer readable medium wherein the sensor data comprise inertial measurement unit (IMU) data, and wherein the executed instructions cause the computing system to track the position of each requesting user within the vehicle based at least in part on the IMU data from each user computing device.
However, Cohen does teach a system for monitoring positions of occupants of a vehicle wherein the sensor data comprise inertial measurement unit (IMU) data, and wherein the executed instructions cause the computing system to track the position of each requesting user within the vehicle based at least in part on the IMU data from each user computing device (See at least Fig. 1 in Cohen: Cohen teaches that mobile devices 130 in a vehicle may be equipped with their own IMUs 136, and that the vehicle's onboard computer 120 may obtain data from the device IMUs 136 to locate the devices 130 [Cohen, Col 13, lines 10-22]). Both Buttolo and Cohen teach methods for monitoring the locations of passenger devices in vehicles. However, only Cohen explicitly teaches where the sensor used to detect the location of each mobile device may be an IMU of the mobile device.
It would have been obvious to anyone of ordinary skill in the art prior the effective filing date of the claimed invention to modify the vehicle system of Buttolo to also monitor mobile device IMUs to determine the positions of users in a vehicle, as in Cohen. Anyone of ordinary skill in the art will appreciate that IMUs are a common sensor in mobile devices utilized to ascertain position and location of the devices.

	Regarding claim 20, Buttolo discloses The method of claim 19.
However, Buttolo does not explicitly disclose the method wherein the sensor data comprise inertial measurement unit (IMU) data, and wherein the executed instructions cause the computing system to track the position of each requesting user within the vehicle based at least in part on the IMU data from each user computing device.
However, Cohen does teach a method for monitoring positions of occupants of a vehicle wherein the sensor data comprise inertial measurement unit (IMU) data, and wherein the executed instructions cause the computing system to track the position of each requesting user within the vehicle based at least in part on the IMU data from each user computing device (See at least Fig. 1 in Cohen: Cohen teaches that mobile devices 130 in a vehicle may be equipped with their own IMUs 136, and that the vehicle's onboard computer 120 may obtain data from the device IMUs 136 to locate the devices 130 [Cohen, Col 13, lines 10-22]). Both Buttolo and Cohen teach methods for monitoring the locations of passenger devices in vehicles. However, only Cohen explicitly teaches where the sensor used to detect the location of each mobile device may be an IMU of the mobile device.
It would have been obvious to anyone of ordinary skill in the art prior the effective filing date of the claimed invention to modify the vehicle system of Buttolo to also monitor mobile device IMUs to determine the positions of users in a vehicle, as in Cohen. Anyone of ordinary skill in the art will appreciate that IMUs are a common sensor in mobile devices utilized to ascertain position and location of the devices.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buttolo et al. (US 20180039917 A1) in view of Dickerson (US 6697730 B2), hereinafter referred to as Buttolo and Dickerson, respectively.
Regarding claim 5, Buttolo discloses The computing system of claim 1, wherein the route data causes a designated service application executing on the transport provider computing device to display directions enabling a driver of the vehicle to rendezvous with the next requesting user at the upcoming pick-up location such that the open seat within the vehicle is adjacent to the next requesting user (See at least Fig. 3A in Buttolo: Buttolo discloses that driver-operated vehicles may provide visual or audio navigation instructions to the driver to assist in aligning the reserved seating location 322 with passenger 310 [See at least Buttolo, 0055]).
turn-by-turn directions.
However, Dickerson does disclose an in-vehicle navigation display for a ride-sharing system wherein the directions displayed are turn-by-turn directions (Dickerson discloses that the processing devices of shared-ride vehicles may display the preferred route between pick up points and drop off points to drivers [See at least Dickerson, Col 12, lines 4-15]). Both Buttolo and Dickerson teach methods of navigating ride-share vehicles to locations of customers and displaying information related to this navigation. However, only Dickerson explicitly teaches where the route connecting pick up points and drop off points may be displayed to drivers.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the in-vehicle display of Buttolo to also display routes connecting pick up points and drop off points, as in Dickerson. Doing so improves convenience for drivers by providing additional visual aid for ride-sharing navigation, as will be appreciated by anyone of ordinary skill in the art.

Regarding claim 14, Buttolo discloses The non-transitory computer readable medium of claim 10, wherein the route data causes a designated service application executing on the transport provider computing device to display directions enabling a driver of the vehicle to rendezvous with the next requesting user at the upcoming pick-up location such that the open seat within the vehicle is adjacent to the next requesting user (See at least Fig. 3A in Buttolo: Buttolo discloses that driver-operated vehicles may provide visual or audio navigation instructions to the driver to assist in aligning the reserved seating location 322 with passenger 310 [See at least Buttolo, 0055]).
However, Buttolo does not explicitly disclose the non-transitory computer-readable medium wherein the directions displayed are turn-by-turn directions.
However, Dickerson does disclose an in-vehicle navigation display for a ride-sharing system wherein the directions displayed are turn-by-turn directions (Dickerson discloses that the processing devices of shared-ride vehicles may display the preferred route between pick up points and drop off points to drivers [See at least Dickerson, Col 12, lines 4-15]). Both Buttolo and Dickerson teach methods of navigating ride-share vehicles to locations of customers and displaying information related to this navigation. However, only Dickerson explicitly teaches where the route connecting pick up points and drop off points may be displayed to drivers.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the in-vehicle display of Buttolo to also display routes connecting pick up points and drop off points, as in Dickerson. Doing so improves convenience for drivers by providing additional visual aid for ride-sharing navigation, as will be appreciated by anyone of ordinary skill in the art.

Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buttolo et al. (US 20180039917 A1) in view of Van Hoecke et al. (US 20190228662 A1), hereinafter referred to as Buttolo and Van Hoecke, respectively.
Regarding claim 9, Buttolo discloses The computing system of claim 1.
wherein the executed instructions further cause the computing system to: 
based on the position of each requesting user within the vehicle, transmit one or more notifications to one or more of the requesting users within the vehicle, to change to an updated assigned seat to facilitate the next requesting user.
However, Van Hoecke does teach a ride-sharing system for a vehicle wherein the executed instructions further cause the computing system to: 
based on the position of each requesting user within the vehicle, transmit one or more notifications to one or more of the requesting users within the vehicle, to change to an updated assigned seat to facilitate the next requesting user (Van Hoecke teaches a ride-sharing system wherein, if a seating change and/or a seat reconfiguration is needed to accommodate a passenger, the system may also send a request for a passenger to change a seat (when it is safe to do so), and/or may send a request for a seating reconfiguration (which may require evacuation of a vehicle, depending on the form of reconfiguration) [See at least Van Hoecke, 0042]). Both Van Hoecke and Buttolo teaches methods for assigning seats in ride-sharing systems for vehicles. However, only Van Hoecke explicitly teaches where the system may ask one passenger to move seats in response to a next passenger’s needs.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ride-sharing system of Buttolo to also ask passengers to move seats to accommodate a next passenger, as in Buttolo. Doing so improves convenience for a next passenger who may require such an accommodation.

Regarding claim 18, Buttolo discloses The non-transitory computer readable medium of claim 10.
However, Buttolo does explicitly teach the non-transitory computer readable medium wherein the executed instructions further cause the one or more processors to: 
based on the position of each requesting user within the vehicle, transmit one or more notifications to one or more of the requesting users within the vehicle, to change to an updated assigned seat to facilitate the next requesting user
However, Van Hoecke does teach a ride-sharing system for a vehicle wherein the executed instructions further cause the one or more processors to: 
based on the position of each requesting user within the vehicle, transmit one or more notifications to one or more of the requesting users within the vehicle, to change to an updated assigned seat to facilitate the next requesting user (Van Hoecke teaches a ride-sharing system wherein, if a seating change and/or a seat reconfiguration is needed to accommodate a passenger, the system may also send a request for a passenger to change a seat (when it is safe to do so), and/or may send a request for a seating reconfiguration (which may require evacuation of a vehicle, depending on the form of reconfiguration) [See at least Van Hoecke, 0042]). Both Van Hoecke and Buttolo teaches methods for assigning seats in ride-sharing systems for vehicles. However, only Van Hoecke explicitly teaches where the system may ask one passenger to move seats in response to a next passenger’s needs.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ride-sharing system of Buttolo to also ask .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                           /YAZAN A SOOFI/Primary Examiner, Art Unit 3668